           Case 1:21-cr-00255-RC Document 7 Filed 02/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                            :    CASE NO. 21-mj-240
                                                     :
                v.                                   :
                                                     :
 EMMA CORONEL AISPURO,
                                                     :
                                                     :
                                                     :
                         Defendant.                  :
                                                     :

                                 NOTICE OF APPEARANCE

       The United States of America, by and through the Chief of the Narcotic and Dangerous

Drug Section of the Criminal Division, United States Department of Justice, hereby informs the

Clerk of this court and all parties of record that Katharine A. Wagner, Trial Attorney of the

Narcotic and Dangerous Drug Section, enters her appearance as an attorney for the Government.

                                                         Respectfully Submitted,

                                                         ARTHUR G. WYATT, Chief
                                                         Narcotic and Dangerous Drug Section
                                                         Criminal Division
                                                         United States Department of Justice

                                             By:           /s/Katharine A. Wagner           .
                                                         Katharine A. Wagner
                                                         Trial Attorney
                                                         Narcotic and Dangerous Drug Section
                                                         Criminal Division
                                                         U.S. Department of Justice
                                                         145 N Street, NE
                                                         Washington, D.C. 20530
                                                         Tel.: (202) 514-4584
                                                         Email: Katharine.Wagner@usdoj.gov




                                                 1
           Case 1:21-cr-00255-RC Document 7 Filed 02/23/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via email to the Defendant’s
counsel on record this 23rd day of February 2021.

                                                      /s/ Katharine A. Wagner           .
                                                    Katharine A. Wagner
                                                    Trial Attorney
                                                    Narcotic and Dangerous Drug Section
                                                    Criminal Division
                                                    Department of Justice




                                                2
